Title: To Thomas Jefferson from Thomas Mann Randolph, 22 February 1800
From: Randolph, Thomas Mann
To: Jefferson, Thomas



Th: M. Randolph to Th: Jefferson
Goodalls tavern:Richmond Feb: 22. 1800.

The account of Marias misfortune in the loss of her child and her bad health reached us on the 1st. inst: at Edgehill: the ground was then covered with snow and two days after the great snow storm, (which buried every thing 15 inches with us), happened and delayed till the 15th. our visit to Eppington: Patsy & myself, Ann, Ellen & Cornelia began our journey on that day and after much fatigue & some danger & suffering reached it on the 18th. We found Maria much worse than we expected; still confined to her bed, greatly reduced in flesh and strength and suffering extremely from inflammation and suppuration of both breasts. Dr. Turpin has been long with her and is still: he kept her constantly in bed and trusted with full confidence to some magic power in a few drops of Elixir Vitriae & some other little medicines which he might have administered quite innocently if he had suffered her to pass every day up and had refrained from Castor oil &c. which he gave too freely in the begining from the idea of reducing to check inflammation, when really the obstinacy of it was the consequence of debility. He is deservedly beloved at Eppington and has the confidence of the whole family (except Maria herself) so completely that they were perfectly satisfied when we arrived: we were not so: we immediately proposed a change and met strong opposition even from Mr. Eppes himself: but it was attempted thro’ Patsy entirely and so gently that there was no violence done to the feelings of the good man whom he so much esteemed. I had an opportunity of urging Maria personally and succeeded very easily (as I knew I should by making her reflect herself) in producing a desire to be out of bed and a disgust to the internal remedies offered her. I left her with this impression on the 20th. at Noon and have the fullest expectation of finding her gaining strength fast and relieved from the pain occasioned by the inflammation of her breasts: for the continuance of it and the successive suppurations plainly arose from the languor of her system and that again enabled the other to produce much fever. The new spring her system will acquire from the change of treatment and the flow of spirits her sisters arrival produces must at her time of life very soon restore full vigor.  To my great joy I found Bache still here and have concerted a visit to Maria from him which can give no offence to Turpin as it has not the least appearance of design being masked by that of a deviation from his rout to Albemarle for my Company. I  hope we shall find her well: if we do not we carry her a medical power so great allready that it promises to come nearer Hippocrates than any thing the world has since produced: my anxiety will make me know and my familiarity enable me to control in some measure the remedies used and none shall be but those fit for the most delicate subject. I am easy respecting her as far as it is possible to be where so dear an object is concerned: I hope you will be so allso: your feelings can be more alive than mine, on the occasion, only as they are by nature nicer.
My estate of Varina is thrown into great jeopardy by the illiberality of Le Roys agent; rather by his want of faith, for I never counted on even the common accomodation from him. Early in December I informed him of my shipment of Tobacco to Philad’a. and assured him the proceeds of the sale should go to discharge the ballance of the mortgage if he would wait till they were received; he told me he would and said it suited very well as the money was to be remitted to New York. I attended at the sale of Dover and prevailed on the commissioners to divide the Estate into three Lots from a sincere conviction it would sell, […] they did, the lot containing the mill sold at […] tolerably well for the circumstances and […] that gave a disappointment to the agent […] by surprize and indecision or something he did not buy it and was thwarted in his design upon the Estate. There was no bidder for the other two lots: he attempted to get them for 2000$ less than the commissioners had valued them at in their computation to make up the debt upon the three and had overtures made to me to that end which I rejected: he advertized the remainder of Dover and Varina allso for sale on the 28th. inst: to revenge himself. Geo: Jefferson steps forward as my friend & will pay him the money before the day for he has positively refused to take their draught on New-york merely to make his kindness to me as hard as possible to him: but I am greatly hurt at being obliged to ask this favor of him as I know it is very inconvenient and feel great anxiety to return him the money as soon as possible therefore if I am not too late and you have not made some other appropriation of it I ask now what I refused in December that the whole of the first installment on the Tob’o. may be paid on my acc’t. and forwarded in Bank notes (the method Geo: Jefferson directs) to him as soon as possible! I would not [hesitate?] to sacrifice my crop of Tob’o. now on hand to borrow at any interest rather than discommode Geo: Jefferson for they have droped their practice I suppose from the smallness of their capital of advancing on crops for double commission but my Tob’o. is yet up the river and it is impossible to borrow
 